*359Dissenting Opinion by
Judge Mandeiuno:
I have often thought as a lawyer, and as a judge, that references to “shocking the conscience of the court” really were not intended to literally describe the real impact of what medical science calls “shock”. In this case, I have experienced “shock” in almost the literal, scientific meaning of the word. In a confusing jungle of legal jargon, a citizen has had a great sum of money (§145,109) taken away from him by a court order which has no rational foundation in law or justice.
Samuel and Beatrice DiAmbrosio owned a piece of property worth §196,000, according to a court determination which no one has ever disputed. The property has been taken away from the DiAmbrosios by the Redevelopment Authority of the City of Philadelphia and the DiAmbrosios are only entitled to §50,900, according to the order of the court below which is being affirmed in this appeal. This result is incredible.
When the Redevelopment Authority took the DiAinbrosios’ property, the trial court initially awarded the DiAmbrosios the full §196,000. Later, however, the Supreme Court of Pennsylvania determined that the DiAmbrosios were to receive the §196,000, minus any amount which someone else might be entitled to if somebody else had an interest in the property and if such interest were properly evaluated. The Supreme Court did not decide that anybody else had an interest nor did it decide the value of any other interest if any such interest, in fact, existed. The Supreme Court ordered the trial court to determine if anyone else had an interest and if any such interest existed, what the value of such other interest would be. In Be Development Authority of City of Philadelphia, 435 Pa. 370, 257 A. 2d 520 (1969).
After the Supreme Court’s decision which specifically said that any other claimant must “prove the existence and the value” of another interest in the property, *360the trial court entered an order which in effect concluded that somebody else other than the DiAmbrosios had an interest in the property worth $145,100. There is no proof in the record which will substantiate anybody else’s claim to the amount of $145,100. The trial court strongly so intimated in a very able and detailed original opinion but did not explicitly so decide because there were no other claimants. When ordered by the Supreme Court to make such a determination, the trial court arrived at an opposite conclusion without any explanation. The DiAmbrosios have disputed from the beginning of this litigation that anybody else had any valid interest. Belatedly, the Redevelopment Authority claimed that the DiAmbrosios did not own the full interest. Merely because the Authority says so doesn’t make it so. The DiAmbrosios are entitled to have their day in court on this issue. Until that happens, no one, without shocking the conscience of this judge, can have a just claim to $145,100.
I must point out also that the alleged other interest which has never been proven or established and which is supposed to diminish DiAmbrosios’ recovery of the total $196,000, is an interest, if it exists, for which no one ever paid the DiAmbrosios anything — except maybe one dollar. The purchase of a $145,100 value (if such a bargain ever took place) for one dollar would have been condemned even in the peppercorn society of yesterday’s law.
This case is replete with talk of leases, parking agreements, reciprocal agreements, condemnation claimants and other such lawyer language. I have deliberately refused to speak of the case employing such terminology because the forest of justice is obscured in this case by the analysis of the trees.
The DiAmbrosios should be awarded the full $196,-000 or this case should be remanded for a determination of what interest, if any, does not belong to the DiAm*361brosios and the value of any such interest. The Supreme Court ordered this to be done a long time ago and it has never been done.
Judge Kramer joins in this dissent.